Citation Nr: 1100771	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  06-36 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1960 to August 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The Veteran and his son testified before the undersigned Veterans 
Law Judge at a hearing at his local RO in October 2009, and a 
transcript of the hearing has been associated with the claims 
file.  At that time, the Veteran submitted additional evidence in 
support of his claim, accompanied by a waiver of review by the 
agency of original jurisdiction (AOJ).  Therefore, the Board may 
properly consider the new evidence at this time.  See 38 C.F.R. 
§§ 20.800, 20.1304(c) (2010).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, he had 
hazardous noise exposure and suffered ear trauma during diving 
school in service; however, the weight of the evidence reflects 
that he also had significant post-service noise exposure without 
hearing protection for several years, as well as other ear 
problems.

2.  The Veteran did not manifest compensable bilateral hearing 
loss within one year following service, and the weight of the 
evidence does not establish that his current bilateral hearing 
loss is due to any disease, injury, or incident during service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
have not been met on either a direct or a presumptive basis.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Proper VCAA notice must be provided to a claimant 
prior to the initial unfavorable decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in January 2005, prior to 
the initial unfavorable rating decision, of the evidence and 
information necessary to substantiate his claims, as well as the 
responsibilities of the Veteran and VA in obtaining such 
evidence.  In December 2008, the Veteran was further notified of 
the evidence and information necessary to establish a disability 
rating and an effective date, in accordance with Dingess/Hartman.  
The Board notes that this second notice was sent on the same date 
as the last adjudication of the Veteran's claim in a supplemental 
statement of the case and, therefore, the timing defect has not 
been cured.  Nevertheless, as the Board decides herein that 
service connection is not warranted for bilateral hearing loss, 
any question as to the appropriate rating or effective date to be 
assigned is rendered moot.  Moreover, the Veteran has not 
asserted that he has been prejudiced by this timing defect.  As 
such, the Board finds that the Veteran was provided with adequate 
notice in this case.

With regard to the duty to assist, the Veteran's service 
treatment records and post-service private treatment records have 
been obtained and considered.  The Veteran has not identified, 
and the record does not otherwise indicate, any outstanding 
medical records that are necessary to decide his claim.  In 
particular, there is no indication that the Veteran receives any 
benefits from the Social Security Administration pertaining to 
his claimed disability.  

Additionally, the Veteran was afforded a VA examination in August 
2005.  Although neither the Veteran nor his representative have 
argued that this examination is inadequate for adjudication 
purposes, it appears that the examiner did not have all pertinent 
evidence available for review, as discussed below.  Therefore, 
the Board forwarded the entire claims file to a VHA specialist 
for an opinion as to the etiology of the Veteran's disability.  
The Board notes that the Veteran's representative argues that the 
Board's request for a VHA opinion included information intended 
to obtain a negative nexus opinion.  He refers to a statement 
that the Veteran did not use hearing protection during service, 
arguing that this could lead the specialist to believe that the 
Veteran failed to follow rules regarding hearing protection that 
did not in fact exist at that time.  However, the Board's request 
for a VHA opinion reflects an acknowledgement of hazardous noise 
exposure during service, including as a result of the lack of 
hearing protection.  The request reflects no bias one way or the 
other but, rather, includes both positive and negative 
information and evidence concerning the Veteran's claim. As such, 
the representative's assertions are groundless.  Furthermore, a 
review of the VHA specialist's opinion reveals no inadequacies.  
Accordingly, the medical evidence of record is sufficient to 
fairly adjudicate the Veteran's claim. 

In the circumstances of this case, a remand would serve no useful 
purpose, as it would unnecessarily impose additional burdens on 
VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  VA has satisfied its duties to inform and assist the 
Veteran at every stage in this case, at least insofar as any 
errors committed were not harmful to the essential fairness of 
the proceedings.  Therefore, the Veteran will not be prejudiced 
by a decision on the merits of his claim at this time.



II. Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, including organic diseases of the 
nervous system (such as sensorineural hearing loss), will be 
presumed to have been incurred in or aggravated by service if they 
manifest to a degree of 10 percent within one year after 
separation from service, even if there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309(a).  If a chronic disease is noted during service (or 
within the applicable presumptive period under 38 C.F.R. § 3.307), 
subsequent manifestations of the same disease at any later date 
will be service connected, unless clearly attributable to 
intercurrent causes.  However, where a condition is noted during 
service (or within the applicable presumptive period) but is not 
chronic, service connection may be granted only where there is 
evidence of continuity of symptomatology after separation from 
service.  38 C.F.R. § 3.303(b).  

The auditory threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
However, impaired hearing is considered a disability for VA 
purposes when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  It is not necessary to meet these criteria for a 
hearing loss disability during service to warrant service 
connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).   

Generally, to establish direct service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus 
element may be established based on medical or lay evidence where 
there is competent and credible evidence of continuity of 
symptomatology.  Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Here, the evidence establishes a current bilateral hearing loss 
disability for VA purposes.  For example, at the August 2005 VA 
examination, the Veteran had puretone thresholds ranging from 60 
to 80 decibels from 500 to 4000 Hertz in the left ear and from 35 
to 55 decibels from 1000 to 4000 Hertz in the right ear, as well 
as speech recognition of 60 percent in the left ear and 94 
percent in the right ear.  See 38 C.F.R. § 3.385.  A September 
2009 statement from the Veteran's private provider indicates that 
he continued to be treated for hearing loss.  

The Veteran asserts that his current bilateral hearing loss is 
due to hazardous noise exposure and ear trauma from diving school 
during service.  Specifically, he reports that he was 
continuously exposed to loud noise while working as a diesel 
mechanic and machinist's mate in the engine room of a submarine 
for several years, with no hearing protection.  The Veteran 
further reports that he was a deep sea (hard hat) diver for one 
year, and he had a "squeeze" and began bleeding out of both 
ears due to extreme pressure during diving school.  See, e.g., 
hearing transcript.
      
Service personnel records confirm that the Veteran served as a 
machinist's mate and completed diving school.  See DD Forms 214.  
There are no documented complaints or treatment for trauma or 
hearing loss in his service treatment records.  However, the 
Veteran states that he reported the bleeding from his ears during 
diving school and was told that he would probably not be able to 
finish diving school if he sought medical treatment.  The Board 
notes that he reported these in-service incidents during several 
employment physicals shortly after service.  See physical reports 
from Exxon dated in May 1968, April 1971, February 1977.  
Further, his wife indicated in December 2005 that she has known 
the Veteran since December 1962, and she remembers him talking 
about loud noise exposure in the engine room and suffering a 
"squeeze" during diving school.  Despite the lack of in-service 
documentation, the Veteran is competent to report noise exposure 
and bleeding from the ears during diving school because these 
events are factual in nature.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Further, resolving all reasonable doubt in the 
Veteran's favor, the Board finds his statements to this effect to 
be credible, as they are generally consistent with the other 
evidence of record.

As such, the evidence demonstrates in-service noise exposure and 
ear trauma from diving.  Nevertheless, the Veteran had normal 
hearing at a service examination in August 1963 and upon 
discharge from service in August 1967.  Specifically, after 
conversion from American Standards Association (ASA) units to 
International Standard Organization (ISO), his puretone 
thresholds ranged from 0 to 20 decibels at all levels.  See 
Hensley, 5 Vet. App. at 157.  The Board notes that the Veteran 
has subjectively reported hearing difficulties since service, and 
he reported at the August 2005 VA examination that he was told at 
discharge from service that he had 50 percent hearing loss.  
Similarly, the Veteran's wife indicated in December 2005 that he 
has had hearing difficulties since she met him in December 1962.  
The Veteran is competent to report what he was told, and he and 
his wife are competent to report observable symptoms of hearing 
difficulties.  See Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007).  However, the Board finds these statements to be not 
credible, as they are inconsistent with the contemporaneous 
audiometric data, as summarized above.  

The Veteran asserts that records from his post-service employment 
establishes bilateral hearing loss within one year after service.  
See, e.g., hearing transcript.  Similarly, his wife stated in 
December 2005 that the Veteran was first aware of his hearing 
problems when he was told during his preemployment physical that 
he had "significant" hearing loss.  In this regard, a May 1968 
preemployment physical from Exxon shows puretone thresholds in 
the left ear ranging from 5 to 20 decibels at the 500 to 4000 
Hertz levels, and 65 decibels at the 6000 Hertz level.  Puretone 
thresholds in right ear were 10 to 25 decibels at the 500 to 3000 
Hertz levels and 30 decibels at the 4000 Hertz level, with 25 
decibels at the 6000 Hertz level.  The Board notes that this 
represents some level of hearing loss, as there are puretone 
thresholds of higher than 20 decibels.  See Hensley, 5 Vet. App. 
at 157.  However, it does not constitute a hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385.  There is no 
other evidence demonstrating a compensable degree of bilateral 
hearing loss within one year after separation from service.  
Rather, while testing in April 1971 and April 1973 appears to 
show a gradual increase in bilateral hearing impairment, the 
Veteran first met VA's criteria for a hearing loss disability in 
December 1975.  As such, service connection may not be granted on 
a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309, 3.385.

With respect to direct service connection, the evidence reflects 
significant post-service occupational and recreational noise 
exposure.  In particular, the Veteran worked for an Exxon oil 
refinery for approximately ten years, starting in June 1968.  
Periodic physicals indicate that the Veteran spent significant 
time working on the turbine platform at a "hydrocracker" and 
around compressors and furnaces at a "powerformer."  
Additionally, the Veteran has reported significant home and 
recreational exposure including using a chainsaw on his ranch, 
using power tools at home, listening to music through stereo 
phones, hunting and shooting at a rifle range, and being a pilot.  
See, e.g., employment physicals dated in April 1971 and December 
1975, August 2005 VA examination report, hearing transcript.  

The Veteran admits to significant post-service noise exposure, 
but he claims that he always wore hearing protection both at work 
and at home.  Similarly, the Veteran's wife stated in December 
2005 that he became extremely dedicated to wearing hearing 
protection both at work and at home because he realized his 
hearing was impaired while working at Exxon.  While the Veteran 
and his wife are competent to testify to these facts, the Board 
finds these statements to be not credible, as they are 
inconsistent with the other evidence of record.  Specifically, 
employee physical records from Exxon indicate that he did not 
wear hearing protection at all times at work or at home.  In 
particular, the Veteran reported at in April 1971 that he did not 
usually wear hearing protection at work but, when he did, he wore 
Swedish wool.  He also stated that he wore his radio in the right 
ear.  Although the Veteran was fitted with small ear plugs at 
that time, he reported using "cotton" ear protection when he 
was "out on the units" in December 1975.  He first stated that 
he "always used ear protectors" in February 1977.  
Approximately one year later, in February 1978, the Veteran 
reported that he was "now using ear protection at home."  As 
such, the credible, more probative evidence reflects that the 
Veteran did not always use ear protection at work or at home for 
at least several years after service, despite significant 
hazardous noise exposure during that time.

In addition to in-service and post-service hazardous noise 
exposure without hearing protection and in-service ear trauma 
from diving, the evidence of record indicates that the Veteran 
had some history of ear infections.  At his April 1971 employment 
physical, he reported having had ear infections with drainage 
from both ears, as well as frequent earaches and infections as a 
child.

The Veteran was afforded a VA audiological examination in August 
2005.  He reported in-service and post-service noise exposure and 
ear trauma as summarized above.  Upon audiometric testing, he was 
diagnosed with mild to moderate high frequency sensorineural 
hearing loss on the right side and moderate to profound mixed 
hearing loss on the left side.  The examiner noted that service 
treatment records showed no history of acoustic trauma and 
hearing within normal limits.  She also stated that the first 
documented indication of hearing loss was in June 2003, with a 
significant decrease in hearing in the left ear in October 2004.  
Based on these findings, the examiner opined that the Veteran's 
hearing loss was not caused by military service but, rather, was 
of unknown etiology.  

It does not appear that this VA examiner had access to the 
audiometric data and notes from the Veteran's former employer 
dated from May 1968 through February 1978, or to the private 
audiograms dated from August 1994 through October 2002.  As noted 
above, the Veteran first met VA's criteria for a hearing loss 
disability in December 1975.  At that time, he had puretone 
thresholds ranging from 30 to 40 decibels at 2000 to 4000 Hertz 
in the left ear, and from 30 to 45 decibels at 2000 to 4000 Hertz 
in the right ear.  Periodic employment and private evaluations, 
as well as lay statements, generally a gradual decrease in the 
Veteran's hearing over the years, and that he has worn hearing 
aids since 1994.  Additionally, an October 2003 MRI showed a 
small cyst near the right cerebellar pontine angle.  The Veteran 
stated that he was told that this cyst had no effect on his 
hearing.  See, e.g., hearing transcript, private records dated 
from August 1994 through October 2004.

Concerning a medical link between his current hearing loss and 
service, the Veteran's wife stated in December 2005 that an 
examiner told the Veteran during one of his Exxon physicals that 
his hearing loss was very likely related to his past military 
noise exposure.  This is not documented in the available 
employment records and, moreover, there is no indication of the 
examiner's reasoning for any such opinion.  Additionally, the 
Veteran has submitted a December 2006 letter from Dr. G 
indicating that a review of unspecified records demonstrates that 
he had normal hearing evaluations in service from 1960 to 1967, 
and that he suffered trauma in 1961 which led to bilateral 
tympanic membrane rupture.  Dr. G opined that such rupture more 
likely than not led to almost complete hearing loss in the left 
ear.  However, he also did not indicate any reasoning for this 
opinion, especially given the noted normal in-service hearing 
evaluations.  Further, the Veteran has submitted a September 2009 
letter from Dr. F indicating that noise exposure more likely than 
not contributed to his hearing loss, and that the Veteran has 
used hearing aids in both ears for many years.  In addition to 
failing to differentiate between in-service and post-service 
noise exposure, this provider also did not supply a rationale for 
his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008) (holding that a medical opinion without any supporting 
analysis does not provide the degree of certainty required for 
medical nexus evidence).  

The Veteran has also submitted a November 2003 handout from his 
local VA facility indicating that certain military personnel, 
including ship personnel in an engine room and deep sea divers, 
are often exposed to acoustic trauma which may impair hearing.  
He further relies on articles from the Virtual Naval Hospital 
indicating that exposure to hazardous levels of noise is inherent 
to many naval operations and naval personnel are at great risk of 
developing significant noise-induced hearing loss.  A May 1994 
article by a naval audiologist indicates that such condition can 
present itself gradually, over many years, with no physical signs 
or pain, and that there is commonly already a severe high 
frequency hearing loss at the point where there is difficulty 
understanding speech.  While medical articles are instructive as 
a general matter, they do not account for other contributing 
factors in a particular case, such as the Veteran's normal 
hearing evaluations after the reported in-service noise exposure 
and ear trauma, significant post-service noise exposure, frequent 
ear infections, and noted cyst.  Cf. Mattern v. West, 12 Vet. 
App. 222, 228 (1999) (a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if it discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts). 

As the etiology of the Veteran's current bilateral hearing loss 
remained unclear, the Board forwarded the Veteran's claims file 
to a specialist with the Veterans' Health Administration (VHA) 
for a medical opinion.  Upon review of the entire claims file, 
including but not limited to the evidence summarized above, the 
VHA specialist found that the Veteran currently has significant 
sensorineural hearing loss, with the left ear worse than the 
right.  He noted that the Veteran's subjective report in April 
1971 that he had 30 percent hearing loss due to his Navy 
experience was inaccurate, as objective date showed 0 percent 
hearing loss at that time.  The specialist further stated that 
the 2006 letter from Dr. G is inaccurate, as it appears that the 
Veteran's ruptured tympanic membrane (or ear drum) during service 
has healed, he has never had complete left ear hearing loss, and 
he had normal left ear hearing in 1967.  

The specialist opined that the Veteran's current bilateral 
hearing loss does not appear to have been caused by in-service 
noise exposure. He reasoned that hearing loss due to noise 
exposure does not progress further in individuals after they are 
no longer exposed to the noise.  The specialist stated that the 
Veteran had no compensable hearing loss in 1968, and he only had 
very minimal hearing loss as late as 1975.  He was suspicious 
that the 2003 MRI scan showed an arachnoid cyst on the right 
side, and he suggested a repeat scan because there may be 
something on the left side causing this asymmetry.  The 
specialist further noted that the Veteran has never had an 
audiogram demonstrating the typical pattern of hearing loss 
caused by noise exposure, in that he had significant hearing loss 
at 6000 Hertz in the left ear as far back as 1968 that has 
progressed over the years.  With regard to in-service ear trauma, 
the specialist acknowledged barotrauma to one or both ears during 
service, with bleeding from the ears that would suggest a 
possibly ruptured tympanic membrane.  However, he stated that the 
ear drum has healed, and an August 1963 record notes normal 
hearing.  Accordingly, the specialist opined that the in-service 
trauma did not lead to the Veteran's current bilateral hearing 
loss.

The Board has considered the Veteran's lay statements that his 
bilateral hearing loss, which has met VA's criteria for a hearing 
loss disability since December 1975, is due to his in-service 
noise exposure and ear trauma from diving.  Further, he reported 
this belief during employment physicals in the 1970s.  See April 
1971 physical (recording that the Veteran thought his hearing was 
slightly less than average and that he had "about 30% [loss] 
from Navy experience"); February 1977 physical (recording that 
the Veteran reported in-service ear trauma from diving and stated 
that he had some left ear hearing loss).  In a June 2003 private 
audiological evaluation, the Veteran reported gradual hearing 
loss over the years, with the left ear substantially worse than 
the right ear.  While the Veteran is competent to report 
continuous observable symptoms of hearing difficulties, it is 
questionable whether he is competent to render an opinion as to 
the etiology of his hearing loss, due to the complex facts of 
this case.  As discussed above, the Board has found him to be not 
credible with respect to the degree of his hearing difficulties 
during service and shortly thereafter, as well as to the use of 
ear protection for several years after service.  Moreover, the 
Board finds that his lay evidence as to the etiology of his 
disability is outweighed by the opinions of the VA examiner and 
the VHA specialist, which are based on medical expertise, 
training or knowledge.  Further, the VHA specialist's negative 
nexus opinions outweigh the private medical opinions and 
articles, as they reflect consideration of all evidence of record 
and include a well-reasoned explanation for the conclusions 
reached.

In summary, the weight of the evidence does not reflect that the 
Veteran's current bilateral hearing loss was incurred or 
aggravated as a result of any incident or injury during service, 
to include hazardous noise exposure or ear trauma from diving.  




(CONTINUED ON NEXT PAGE)



As the preponderance of the evidence is against service 
connection, the benefit of the doubt doctrine does not apply and 
the claim must be denied.  38 C.F.R. § 3.102.



ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


